DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 1/31/2020.  Currently claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 and 5/28/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 13 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US 2005/010902 A1 (hereafter Navia).
Navia discloses a device for perfusing a patient’s vasculature (para [0035]), the device comprising: a cannula (20) having a proximal region (24), a distal region (26) having an outlet (40), and a lumen (28) extending therebetween, the outlet sized and shaped to be in fluid communication with a blood vessel (see figure 6); and a retractable sheath (70) disposed on the cannula, the retractable sheath transitionable between a first delivery position and a second deployed position, wherein, when the retractable sheath is in the second deployed position (see figure 2), blood flowing through the cannula is permitted to flow in an antegrade direction and a retrograde direction within the blood vessel (antegrade via outlet 40 and retrograde via outlet 68 or alternating).
Concerning claim 2 and the outlet is sized and shaped to be in fluid communication with the Superficial Femoral Artery (see para [0053]).
Concerning claim 3 and the lumen of the cannula is sized and shaped to receive a dilator therethrough (examiner is of the position that the size of the prior art has a working channel capable of this).
Concerning claim 4 and the retractable sheath is in the second deployed position, blood flowing through the cannula is permitted to flow in a retrograde direction and an antegrade direction toward a lower extremity of the patient (depending on cannula position in patient).
Concerning claim 5-6 and comprising a pump coupled to the proximal region of the cannula, the pump configured to pump oxygenated blood through the lumen of the cannula and the pump comprises an extracorporeal membrane oxygenation (ECMO) system. (note para [0016] and discussion regarding the automatic supply of oxygenated blood).
Concerning claim 8 and the cannula comprises a side port disposed between the proximal region and the distal region and in fluid communication with the lumen, and wherein the retractable sheath comprises a side opening sized and shaped to align with the side port when the retractable sheath is in the second deployed position, such that blood flowing through the cannula is permitted to flow in the retrograde direction via the outlet and the antegrade direction via the side port and side opening within the blood vessel (see figures 1-3).
Concerning claim 13 and comprising an anchor coupled to the distal region of the cannula adjacent to the outlet, the anchor having an expandable portion configured to transition between a collapsed state when the retractable sheath is in the first delivery position, wherein the expandable portion of the anchor is disposed within the retractable sheath, and an expanded state when the retractable sheath is in the second deployed position, wherein the expandable portion of the anchor extends beyond the retractable sheath to thereby anchor the cannula to a blood vessel (see figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 12, 14-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0101902 A1 (hereafter Navia).
Concerning claim 7 and the pull cord coupled to the retractable sheath and configured to transition the retractable sheath between the first delivery position and the second deployed position (it is examiners position that whatever moves this sheath would be considered the pull cord and if not inherent in the prior art than an obvious modification to a PHOSITA to make to include a pull cord to allow for remote manipulation of the sheath by a physician).
Concerning claim 12 and one or more expandable clips coupled to the cannula adjacent to the side port, the one or more clips configured to transition between a collapsed state when the retractable sheath is in the first delivery position, wherein the one or more clips are disposed between the retractable sheath and the cannula, and an expanded state when the retractable sheath is in the second deployed position, wherein the one or more clips extend from the cannula to facilitate alignment of the side port within a blood vessel lumen, such that blood flowing through the cannula is permitted to flow in the retrograde direction via the outlet and an antegrade direction via the side port and the side opening within the blood vessel (it is examiner’s position that the inclusion of clips to center and/or hold a cannula are known fasteners to a PHOSITA to use to aid in a medical procedure).
Concerning claim 14 and in the expanded state, the expandable portion of the anchor forms a seal between the cannula and an entry site of the cannula into blood vessel (it is examiner’s position that the inclusion of fixing and sealing devices are known fasteners to a PHOSITA to use to aid in a medical procedure).
Concerning claim 15 and the method for perfusing a patient’s vasculature, the method comprising advancing a distal end of a cannula having an outlet within a blood vessel of the patient, the cannula comprising a retractable sheath disposed on the cannula, the retractable sheath transitionable between a first delivery position and a second deployed position ([0016]); moving the retractable sheath from the first delivery position to the second deployed position to thereby permit blood to flow through the cannula and into the blood vessel in an antegrade direction and a retrograde direction ([0048]).
Concerning claim 16 and comprising advancing a guidewire and a dilator within the blood vessel of the patient, wherein advancing the distal end of the cannula comprises advancing the distal end of the cannula over the guidewire and the dilator ([0049-0050]).
Concerning claim 17 and the cannula further comprises a side port disposed between a proximal region and a distal region of the cannula, and wherein the retractable sheath comprises a side opening sized and shaped to align with the side port, and wherein moving the retractable sheath from the first delivery position to the second deployed position aligns the side opening and the side port, such that blood flow through the cannula exits the outlet in the retrograde direction and exits the side port and side opening in the antegrade direction within the blood vessel (para [0049-0053]).
Concerning claim 19 and the cannula further comprises one or more expandable clips extending therefrom adjacent to the side port, the one or more expandable clips transitionable between a collapsed state when the retractable sheath is in the first delivery position, wherein the one or more clips are disposed between the retractable sheath and the cannula, and an expanded state when the retractable sheath is in the second deployed position, and wherein moving the retractable sheath from the first delivery position to the second deployed position transitions the one or more expandable clips from the collapsed state to the expanded state to thereby facilitate alignment of the side port within the blood vessel, such that blood flow through the cannula exits the outlet in the retrograde direction and exits the side port and side opening in the antegrade direction within the blood vessel (it is examiner’s position that the inclusion of clips to center and/or hold a cannula are known fasteners to a PHOSITA to use to aid in a medical procedure)..
Concerning claim 20 and advancing the distal end of the cannula within the blood vessel of the patient comprises advancing the distal end of the cannula through an entry site in the blood vessel such that the outlet is in fluid communication with the blood vessel without the cannula wholly blocking the blood vessel, and wherein the cannula further comprises an expandable anchor disposed on the distal end thereof, and wherein moving the retractable sheath from the first delivery position to the second deployed position transitions the expandable anchor from a collapsed state to an expanded state to anchor the cannula to the blood vessel and to form a seal between the cannula and the blood vessel at the entry site, such that blood flow through the cannula exits the outlet into the blood vessel in an antegrade direction and a retrograde direction (note use of balloon and para [0006], [0056]).


Allowable Subject Matter
Claims 9-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783